DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  An additional Information Disclosure Statements (IDS) was filed 30 April 2021.  

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 8, 15 have been amended.  Claims 1-20 are presented for examination, of which Claim s 1, 8, 15 are the only independent claim.  Action on the merits follow:
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-8 are directed to a machine (GUI), claims 8-14 are directed to a process (method) and claims 15-20 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1-14 recite a system and a method directed to the abstract idea for “manipulating account projections based on financial data captured and aggregated from multiple sources”, (Spec ¶ [0002]).  Thus, retirement planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “displaying a current plan tab comprising an income graph, wherein the income graph comprises, for each year of retirement, a guaranteed income and a variable income in a two-color bar graph”, “displaying in overlay over the retirement summary page, a revisiting goal page that enables the respective user to select at least one model projected income factor that differs from a corresponding one of the plurality of income factors” and “displaying a model guaranteed income and a model variable income in another two-color bar-graph, wherein values displayed on the model income graph are generated by the planning engine based on model income factors”.  The steps represent a series of calculations for creating a projected income factor used in retirement planning.  These steps contribute to “manipulating account projections based on financial data captured and aggregated from multiple sources” which is a fundamental economic activity and which falls under the grouping of YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “database (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements 
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of storing data in memory, receiving input percentages, and calculating income base increases are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.  The analysis above applies to all statutory categories of invention.  

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant asserts that, “the present claims are similar those of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed Cir 2018), as described in the April 2, 2018 Memorandum. 1 In Core Wireless, the Federal Circuit held that that claims were directed to an improved user interface for electronic devices, not to the abstract idea of an index.  In particular, the claims contained precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interface to increase the efficiency of using mobile devices”, (Remarks, page 10, ¶ 3) and “Similarly, the steps of Claim 1 contain precise language regarding how to control a GUI to dynamically display an income graph corresponding to income factors in a database and a model income 
	In response, the Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the new 2019 PEG and takes into consideration all subject matter eligibility court decisions through the October 2019 update.
	The Applicant, citing similarity to Core Wireless further asserts that “similar to how the claims of Core Wireless delimit the type of data to be displayed and how to display it, rather than an abstract idea of indexing, the recitations of Claim 1 describe displaying data corresponding to at least one input received at a user-selectable slider while not updating data in a database, rather than an abstract idea determining financial obligations”, (Remarks, page 10, ¶ 4).  
In response, the Examiner respectfully disagrees because, In Core Wireless, the allowable feature is that “the claim recites that the summary window "is displayed while the one or more applications are in an un-launched state," a requirement that the device applications exist in a particular state”, (see Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed Cir 2018), ¶ 9, Lines 17-20).  
The claimed invention is able to provide the user with the ability to toggle between various scenarios for certain parameters without changing account settings, but there are no such claimed features that meet the allowable Core Wireless wake up feature.  The Examiner respectfully disagrees with the analogy of instant claims 1-20 of 

The Applicant further asserts that “the GUI described in Claim 1 improves the technology by providing easy visual comparison between current projections and modeled projections based on at least one received input.  For example, the as-published specification at paragraph [0206] explains”, (Remarks, page 12, ¶ 2) and “the present claims are analogous to those analyzed by the Federal Circuit in SIPCO, LLC v. Emerson Elec. Co., 939 F.3d 1301 (Fed. Cir. 2019). In SIPCO, the court found that a technical solution was provided for a technical problem (in communications networks) by "the creation of a two-step communication system that communicates information through a low power, i.e., limited transmission range, transceiver over a first, wireless step, that taps into the intermediate node's existing network connection to transport information to the central location," (SIPCO at 1301)”, (Remarks, page 12, ¶ 5).  
In response, the Examiner respectfully disagrees because, arguments regarding the technological advantage of “the database 120 is not updated with the user's modeled values, unless the user takes additional affirmative action to modify the user's profile. Thus, the user is able to graph various scenarios in the modelling tab 3004, and to toggle back to the actual current plan performance on current tab 3002 for easy visual comparison against the same type of graph in the same display location, without fear of accidentally changing the actual financial account settings”, (Remarks, page 12, ¶ 3).  These arguments are non-persuasive as there are no such details in the claims which amount to meeting the standard of an 
The claims are directed to solving a business problem and providing a convenience to the user and as such is not a technical solution for a technical problem.  Employing a computer in the methods merely using existing technology to implement the abstract concept by steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments and amendments with respect to claims 1-20 have been considered and are persuasive.  Accordingly, the subject prior art rejections are withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691